Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Appeal Brief filed on November 13, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        


Status of Claims

Claims 1 and 38 are presently under examination

	Priority
	The present application does not claim priority to any other application.  The priority date is the filing date of the present application: November 27, 2018.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 112 (Maintained Rejections).

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

1) Claims 1 and 38 recite: “individuals in need of dichlorphenamide”.  However, since there is no disease in the claims associated with these individuals, it is not clear who the individuals “in need of dichlorphenamide” are.  In some instances, for the purpose of examination, and since dichlorphenamide is known to be effective in treating pulmonary hypertension and primary hyperkalemic periodic paralysis, it is going to be assumed that the “individuals in of dichlorphenamide” are patient suffering from pulmonary hypertension or primary hyperkalemic periodic paralysis.

2) Claims 1 and 38 also recite: “to treat a first disease or disorder” without specifying the disease or disorder, and also it is not clear if the disease being treated is associated to the administration of furosemide or to the administration of dichlorphenamide, or to both furosemide and dichlorphenamide.  In some instances, for the purpose of examination it is going to be assumed that the diseases being treated are primary hyperkalemic periodic paralysis and/or pulmonary hypertension, since both: 
Further, by using the phrase “first disease or disorder”, Applicant is implying that there is at least a second disease or disorder.  However there seem to be no indication of what the second disease or disorder is.  Is the second disorder “the prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia? Or is a different disease? 

3) Claims 1 and 38 recite: “wherein the substrate is furosemide which is for the prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia”.  It is not clear if the above phrase is: 
1- an intended use of furosemide, or 
2- if Applicant is trying to claim a method of “prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia” with the administration of furosemide (before administering dichlorphenamide), or
3- if Applicant is trying to claim a method of “prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia” with the administration of furosemide and then the administration of dichlorphenamide.

 In any case, there is no evidence in the prior art that either dichlorphenamide or furosemide can treat either muscle paralysis or myotonia or the prophylactic treatment 
NOTE: by using the word “and”, it implies that either: a-“prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis”, or b- “prophylactic treatment of hyperkalemic periodic paralysis and myotonia”, are being considered as intended uses or methods of treatment.

4) Claims 1 and 38 recite that the subject (in need of dichlorphenamide) “is also being administered furosemide”.  
The word also suggest that: the subject (In need of dichlorphenamide) is being administered something else (besides furosemide), in which case is that something else?
So what is the meaning of a subject in need of dichlorphenamide that is also being administered furosemide?
In other words, are the subjects in need of dichlorphenamide that are being administered furosemide, also being administered dichlorphenamide or something else? 
Why administer furosemide to individuals in need of dichlorphenamide? And in that case, is furosemide allegedly treating the “fist disorder” alone? Or is something else treating a first disease or disorder?  



Claim Rejections - 35 USC § 112 (New Rejection Not Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.


However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for such specific dose regimen.


Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

CLAIM INTERPRETATION: for this rejection the claims are being interpreted as a method for the prophylactic treatment (i.e. preventive) of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia (see above 112 (b) rejection).

Claims 1 and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. . This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,

3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1 and 38 recite a method for the prophylactic treatment (i.e. preventive) of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia, wherein the subject is also being administered furosemide, comprising discontinuing the administration of furosemide and subsequently administering an initial dose of dichlorphenamide.

2.	The relative skill of those in the art


3. 	The state and predictability of the art
	As illustrative of the state of the art regarding the prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia comprising the administration of either dichlorphenamide or furosemide, the Examiner refers to Kwiecinski et. a. (Muscle and Nerve (1988) 11:576-581) and Diclofenamide Drug Bank Database (2020) and Furosemide Drug Bank Database (2020).
The Diclofenamide Drug Bank Database teaches that dichlorphenamide is known to be effective in the treatment of glaucoma, hypokalemic periodic paralysis, ocular hypertension and hyperkalemic periodic paralysis.  There is no mention about the efficacy in treating muscle paralysis or myotonia and much less about prevention of hyperkalemic periodic paralysis.
The Furosemide Drug Bank Database teaches that furosemide is effective in treating hypertension, congestive heart failure, etc.  There is no mention about the efficacy in treating muscle paralysis or myotonia and much less about prevention of hyperkalemic periodic paralysis.  In fact, Kwiecinski teaches that contrary to Applicant’s claims, furosemide induces myotonia instead of treating myotonia (see abstract and entire document).
prevention of hyperkalemic periodic paralysis.
The above articles demonstrate that the art of treating muscle paralysis or myotonia is highly unpredictable, in particular considering that there is literature that teaches that furosemide increases myotonia.

The term prevention like the term curing, both circumscribe methods having absolute success. 
Humans in need of prevention of hyperkalemic periodic paralysis are humans that do not suffer from hyperkalemic periodic paralysis, and if they were to be administer dichlorphenamide and/or furosemide, according to the instant claims, they will never ever suffer from hyperkalemic periodic paralysis (i.e. 100% success).
The general knowledge of the prior art clearly indicates that the art of preventing or curing any disease including hyperkalemic periodic paralysis is highly unpredictable.

4.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164:03 states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."

The specification teaches that:
Dichlorphenamide is an inhibitor of the OAT1 transporter.  However none of the above data correlates with the efficacy of prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia.  Further, there is absolutely no data for furosemide, except that is an OAT1 substrate, which also does not correlate with prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia.
preventing of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia with either one or the combination of both drugs.    As such, if there is no correlation then the examples do not constitute working examples.
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia comprising the administration of either furosemide, dichlorphenamide or both, is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the individual or combined administration of dichlorphenamide and furosemide will be effective in the prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia, as inferred by the claims and contemplated by the specification.
So determining if any combination dichlorphenamide and/or furosemide will be effective in the prevention of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia, will require experimentation in vitro and in vivo animal .

6.	Conclusion
Accordingly, the inventions of claims 1 and 38 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 


Claim Rejections - 35 USC § 103 (Maintained Rejections).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

CLAIM INTERPRETATION: for this rejection the claim are being interpreted as a method for the treatment of pulmonary hypertension (see above 112 (b) rejection).

1) Claims 1 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Najarian et. al. (US 2008/0312163, cited in previous office action) in view of Imran (US 2014/0074060, cited in previous office action).

For claims 1 and 38, Najarian teaches a method of treating pulmonary hypertension (a first disease) comprising the administration of a therapeutically effective amount of a carbonic anhydrase inhibitor, wherein the carbonic anhydrase inhibitor can be dichlorphenamide or furosemide among others (see claims 1 and 18, Najarian et. al., US 2008/0312163).  Dichlorphenamide and furosemide are some of the preferred carbonic anhydrase inhibitors (see [0021]).

Najarian further teaches that the daily amount of the carbonic anhydrase inhibitor (i.e. dichlorphenamide) can be in the range of 50 mg to about 250 mg per day (see [0021]) which overlaps with the instantly claimed amounts of 50 mg twice daily for claim 1 (i.e. 100 mg) and 50 mg once daily for claim 38. Najarian teaches that the carbonic anhydrase inhibitor can be administered one or twice daily (see [0021]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat pulmonary hypertension comprising administering two compositions (dichlorphenamide and furosemide) each of which is taught by the prior art to be useful for the same purpose (treating pulmonary hypertension), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It will be further obvious to administer both drugs in any order: furosemide before dichlorphenamide or dichlorphenamide before furosemide or both drugs at the same time since dosage optimization is routine practice in the pharmaceutical art.  
discontinue the administration of furosemide due to its side effects and then start or continue the administration of dichlorphenamide.  

Further, since the amounts of dichlorphenamide administered in the prior art overlap with the instantly claimed amounts, according to MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Finally, The statement: “for the prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia” is considered an intended use of furosemide and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

All this will result in the practice of claims 1 and 38 with a reasonable expectation of success.



2) Claims 1 and 38 rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015, cited by Applicant, cited in prior office action) and FUROSEMIDE Prescribing Information (May 2016, cited by Applicant, cited in prior office action).

CLAIM INTERPRETATION: for this rejection the claim are being interpreted as a method for treating mild hypertension (a first disease or disorder) and the treatment of primary hyperkalemic periodic paralysis (a second disease or disorder) (see above 112 (b) rejection). 

For claim 1, the FUROSEMIDE Prescribing Information teaches a method of treating mild hypertension (a first disease or disorder) comprising the administration of furosemide (see under section 4.1 therapeutic indications).
The FUROSEMIDE prescribing information teaches that caution and/or dose reduction is recommended in the following cases: elderly patients, difficulty with 

The FUROSEMIDE prescribing information does not teach that the subjects are being or are going to be administered dichlorphenamide.  However, the KEYEVIS™ prescribing information teaches a method of treating primary hyperkalemic periodic paralysis (a second disease or disorder) comprising the administration of dichlorphenamide (see section 1, indications and usage).
The KEYEVIS™ prescribing information teaches that the therapeutically effective amounts of dichlorphenamide is 50 mg twice daily (see section 2, dosage and administration).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: mild hypertension (first disease) and primary hyperkalemic periodic paralysis, a composition comprising a therapeutically effective amount of furosemide (for the treatment of mild hypertension) and dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis).
It will be further obvious to administer both drugs in any order: furosemide before dichlorphenamide or dichlorphenamide before furosemide or both drugs at the same time since dosage optimization is routine practice in the pharmaceutical art.    
discontinue the administration of furosemide due to its side effects, and then start or continue the administration of dichlorphenamide.   

Finally, The statement: “for the prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia”” is considered an intended use of furosemide and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 38, the FUROSEMIDE Prescribing Information teaches a method of treating mild hypertension (a first disease or disorder) comprising the administration of furosemide (see under section 4.1 therapeutic indications).
The FUROSEMIDE prescribing information teaches that caution and/or dose reduction is recommended in the following cases: elderly patients, difficulty with micturition including prostatic hypertrophy, diabetes mellitus, pregnancy, gout, etc. In 

The FUROSEMIDE prescribing information does not teach that the subjects are being or are going to be administered dichlorphenamide.  However, the KEYEVIS™ prescribing information teaches a method of treating primary hyperkalemic periodic paralysis (a second disease or disorder) comprising the administration of dichlorphenamide (see section 1, indications and usage).
The KEYEVIS™ prescribing information teaches that the therapeutically effective amounts of dichlorphenamide is 50 mg twice daily (see section 2, dosage and administration).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: mild hypertension (first disease) and primary hyperkalemic periodic paralysis, a composition comprising a therapeutically effective amount of furosemide (for the treatment of mild hypertension) and dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis). 
It will be further obvious to administer both drugs in any order: furosemide before dichlorphenamide or dichlorphenamide before furosemide or both drugs at the same time since dosage optimization is routine practice in the pharmaceutical art.    
discontinue the administration of furosemide due to its side effects, and then start or continue the administration of dichlorphenamide.   

The prior art does not teach the administration of 50 mg of dichlorphenamide once daily.   However, as stated above, the KEYEVIS™ prescribing information teaches that the therapeutically effective amounts of dichlorphenamide is 50 mg twice daily (see section 2).
The determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As the prior art teaches dosages of dichlorphenamide is used to treat primary hyperkalemic periodic paralysis generally, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating primary hyperkalemic periodic paralysis.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 As such, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient.

Finally, The statement: “for the prophylactic treatment of hyperkalemic periodic paralysis and the acute treatment of muscle paralysis or myotonia” is considered an intended use of furosemide and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

All this will result in the practice of claim 38 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 22, 2021.